Citation Nr: 0600159	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  04-03 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury.

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for a lung condition.

4.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel

INTRODUCTION

The veteran served on active duty from December 1961 to 
September 1965.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  The RO, in pertinent part, denied the 
benefits sought on appeal.

In the veteran's February 2004 substantive appeal he 
requested a hearing before the Board to be held at the local 
RO.  The hearing was scheduled for June 2005.  In a June 2005 
statement, the veteran withdrew his hearing request.  As 
such, there are no outstanding hearing requests of record.  
38 C.F.R. § 20.704(e).

The Board notes that at one point the RO considered the 
claims on appeal withdrawn.  However, the veteran clarified 
in a September 2005 statement that he did not withdraw his 
appeals.  The claims remain in appellate status.

The issues of service connection for residuals of a right 
knee injury, for a back condition, and for a lung condition 
are REMANDED to the RO via the Veterans Benefits 
Administration, Appeals Management Center (VBA AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  By letter dated in December 2002, the RO informed the 
veteran that the information or evidence needed from him to 
substantiate his claim for service connection for hearing 
loss included evidence of current hearing loss and evidence 
showing that current hearing loss began or was made worse in 
service.

2.  No medical evidence has been submitted showing a current 
hearing loss disability, and the veteran has not put VA on 
notice of any evidence which would show a current hearing 
loss disability.
3.  Hearing loss was not shown in service or within one year 
of separation from service.


CONCLUSION OF LAW

The criteria for establishing service connection for hearing 
loss have not been met.  38 U.S.C.A. § 1110, 1112 (West 
2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In his December 2002 claim for service connection for hearing 
loss, the veteran contended that he has current hearing loss 
which is due to noise exposure that he experienced in service 
while working on a flight line.  In his April 2003 notice of 
disagreement, he explained that he was a fire control 
technician on the F105 airplane which he stated was the 
principal airplane used in Viet Nam.  He stated that he 
worked on the tarmac on these planes while stationed at 
Nellis Air Force Base, and that, although there was hearing 
protection, there were no intercoms built in so that those 
working had to take the hearing protection off to communicate 
with each other.  On his January 2004 substantive appeal, the 
veteran alleged that he has trouble with his hearing.

Duties to Notify and Assist

VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim and a 
duty to assist claimants by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002); 38 C.F.R. § 3.159; see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  VA must provide the 
notice to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  The notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

In this case, the RO provided the veteran with such notice in 
December 2002, prior to the initial decision on the claim in 
February 2003.  Therefore, the timing requirement of the 
notice has been met, and the claimant has not been prejudiced 
or harmed by not having an opportunity to submit needed 
information or evidence before the initial decision on his 
claim.  Pelegrini, 18 Vet. App. at 120; Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005) (indicating that a 
defect, if any, in providing notice and assistance to the 
veteran was at worst harmless error where it did not affect 
the essential fairness of the adjudication).  

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  In the December 2002 
letter, the RO notified the veteran that to substantiate a 
claim for service connection for hearing loss, the evidence 
must show three things (1) an injury in service or a disease 
that began or was made worse in service or an event in 
service causing an injury or disease; (2) a current 
disability; and (3) a relationship between the current 
disability and the injury, disease, or event in service.  
Concerning the information and evidence VA would provide, the 
RO informed the veteran that it would notify the veteran of 
any information it needed from him to obtain relevant 
evidence, such as names and addresses of doctors who treated 
him.  The RO also informed the veteran that VA would make 
reasonable efforts to help him get the evidence necessary to 
support his claim if the veteran provided enough information 
about these records so that VA could request them.  The RO 
told the veteran that it had already requested his service 
medical records for him and that VA would assist him in 
providing a medical examination or getting a medical opinion 
if the RO decided that this evidence was needed to make a 
decision on his claim.

With regard to the information and evidence that the veteran 
was expected to provide, the RO told him that it was his 
responsibility to support his claim with appropriate 
evidence.  Specifically, the RO notified him that the 
information and evidence that VA needed from him included the 
name of the person, agency, or company who had any relevant 
records; the address of this person, agency, or company; the 
approximate time frame covered by the records; and the 
condition for which he was treated in the case of medical 
records.  The RO provided him with a form to fill out to 
enable the RO to assist him in obtaining private records.  
The RO also told him he could get the records himself and 
send them to VA.  In addition, the RO specifically informed 
the veteran that he was required to obtain and submit medical 
evidence of a current hearing loss disability and evidence 
showing that hearing loss began or worsened in service or was 
related to service.  Finally, with regard to telling him to 
provide any evidence in his possession that pertained to the 
claim, the RO stated, "Tell us about any additional 
information or evidence that you want us to try and get for 
you."

Concerning VA's duty to assist, the veteran did not return 
any of the forms that the RO provided to him to enable the RO 
to assist him in obtaining private records, although the 
veteran did submit some private medical evidence on his own.  
Moreover, the veteran did not notify the RO of any medical 
evidence, VA or private, which would show that he had a 
current hearing loss or which were otherwise relevant to his 
claim for service connection for hearing loss.  Given that 
the veteran did not provide any of the information required 
of him to enable the RO to assist him, the Board concludes 
that the RO has satisfied the duty to assist to the extent 
possible with regard to obtaining relevant records. 

In addition, the Board concludes that the RO was correct in 
deciding that a VA examination was not necessary to decide 
the claim for service connection for hearing loss in this 
case.  Concerning this, the Board notes that VA regulations 
provide that a medical examination or medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but (A) contains competent lay or medical evidence of 
a current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury, or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4)(i).  In this case, all of 
these requirements were not met:  There is no competent 
evidence of a current hearing loss; service medical records, 
including reports of audiometric testing, do not show hearing 
loss in service, although they do indicate that the veteran 
worked on a flight line and was exposed to noise; and no 
competent evidence has been submitted to indicate that a 
current hearing loss, if any, may be associated with an 
established event (to include noise exposure), injury, or 
disease in service.  Accordingly, it was not necessary to 
obtain a medical examination or medical opinion in order to 
decide the claim in this case.  38 C.F.R. § 3.159(c)(4)(i); 
cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed.Cir. 2003) (noting that a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an inservice event, injury, 
or disease).

Service Connection For Hearing Loss

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection for 
certain diseases, such as organic diseases of the nervous 
system including sensorineural hearing loss, may be also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  For claims 
for service connection for hearing loss or impairment, VA has 
specifically defined what is meant by a "disability" for 
the purposes of service connection.  38 C.F.R. § 3.385.  
"[I]mpaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent."  38 C.F.R. 
§ 3.385.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

Service medical records provide the only evidence in this 
case relevant to the claim for service connection for hearing 
loss.  Upon enlistment examination in December 1961, the 
veteran's hearing was noted as 15/15 on whispered voice 
testing.  On the 


audiometric testing, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
0 (10)
0 (10)
5 (10)
LEFT
0 (15)
0 (10)
-5 (5)
0 (10)
5 (10)

(NOTE:  Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)

On the audiometric testing in January 1963, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
0 (10)
0 (10)
0 (5)
LEFT
-5 (10)
-5 (5)
0 (10)
0 (10)
5 (10)

In February 1964, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
0 (10)
5 (15)
10 (20)
10 (15)
LEFT
0 (15)
-5 (5)
5 (15)
10 (20)
5 (10)

Upon separation examination in August 1965, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-10 (0)
-10 (0)
-10 (0)
-10 (-5)
LEFT
-10 (5)
-10 (0)
-10 (0)
-10 (0)
-10 (-5)

On both the enlistment and separation examination reports, 
the examiners assigned a "1" under "H" for hearing in the 
physical profile block.  (In a physical profile block on an 
examination report there are six categories (P, U, L, H, E, 
S), including "H" for hearing.  See Odiorne v. Principi, 3 
Vet. App. 456, 457 (1992), quoting Para. 9-3(c)(1) AR 40-501, 
Change 35 (Feb. 9, 1987) ("An individual having a numerical 
designation of '1' under all factors is considered to possess 
a high level of medical fitness and, consequently is 
medically fit for any military assignment.").

Based on the evidence in its entirety in this case, the Board 
finds that, by letter dated in December 2002, the RO informed 
the veteran that the information or evidence needed from him 
to substantiate his claim for service connection for hearing 
loss included evidence of current hearing loss and evidence 
showing that current hearing loss began or was made worse in 
service, and that no medical evidence has been submitted 
showing a current hearing loss disability, and the veteran 
has not put VA on notice of any evidence which would show a 
current hearing loss disability.  In addition, the Board 
notes that, although service medical records show that the 
veteran worked on a flight line and was exposed to noise in 
service, hearing loss was not shown in service.  Moreover, 
there is no evidence to show that hearing loss manifested 
itself to a degree of 10 percent or more with a year 
following discharge from service.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
hearing loss in this case given that the criteria for 
establishing service connection for hearing loss have not 
been met.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 3.304, 
3.385.




ORDER

Service connection for hearing loss is denied.


REMAND

Knee and Back Conditions.  Reason for remand:  VA examination 
with opinion needed to decide the claim.  The veteran has 
filed claims for service connection for a right knee injury, 
a back condition, and a lung condition.  He contends that the 
right knee injury occurred in service during a March 1965 
motorcycle accident in which he fractured the right distal 
fibula.  Service medical records confirm the fracture of the 
right distal fibula and the RO granted service connection for 
a right ankle disorder based on this injury in service.  
However, the veteran contends that the fracture affected his 
right knee and that he also has a current back condition 
which has resulted from the right knee condition.  To support 
his claims, he has submitted private medical evidence showing 
treatment for a right knee disorder in the early 1990s and a 
statement from J. S. K., D.C., dated in February 2003, noting 
the history of a right fibula fracture in service and a 
diagnosis of lumbosacral strain and right knee degeneration.  
In addition, Dr. K. stated, "Limp due to right knee 
aggravates and exacerbates low back and right S1 joint."  
Service medical records also show some complaints of low back 
pain in service.  Given the medical evidence of current knee 
and back conditions, the fracture to the distal fibula in 
service, and the complaints of low back pain in service, the 
Board concludes that a medical examination with an opinion is 
needed to decide the claim in this case.  38 C.F.R. 
§ 3.159(c)(4).  

Lung condition.  Reason for remand:  Obtain VA medical 
records.  The veteran further contends that his lung 
condition is the result of exposure to toxic chemicals.  
Service medical records show a history of sinusitis and 
objective finding of swollen turbinates with diagnosis of 
allergic rhinitis on the August 1965 separation examination 
report.  Evidence of a current lung or respiratory condition 
consists only of a statement, dated in February 2003, from 
private physician, C. P. C., M.D., that the veteran has been 
seen and treated since January 2000 for bronchial chronic 
asthma associated with bronchitis.  There is no current 
evidence of allergic rhinitis.  However, in his April 2003 
notice of disagreement, the veteran stated that he had been 
treated for a respiratory or lung condition at the VA medical 
center (VAMC) in Saginaw, and there is no indication that the 
RO attempted to obtain these records.  Therefore, remand is 
required to attempt to get them.  38 C.F.R. § 3.159(c)(2).

Finally, the veteran has contended that he has a current lung 
or respiratory condition due to occupational exposure to 
toxic chemicals in service.  On remand, he should be given an 
opportunity to provide further evidence regarding this claim.

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  Write to the veteran and tell him 
that he is required to describe in more 
detail what toxic chemicals he believes 
he was exposed to in service and that he 
must provide competent medical or other 
scientific evidence that he has a current 
diagnosis of a lung or respiratory 
condition and that that condition is the 
result of exposure to toxic chemicals in 
service in the 1960s.

In the letter, ask the veteran to state 
the time period that he was treated at 
the Saginaw VAMC for his lung condition.  
In addition, send him VA Form 21-4142 and 
ask him to fill it out and return it to 
VA so that VA may obtain Dr. Casten's 
treatment records from January 2000 to 
the present.

Finally, ask him to provide information 
about treatment records, if any, for 
allergic rhinitis or sinusitis between 
discharge from service in 1965 and the 
present.

2.  Should the veteran provide the 
evidence requested in the first paragraph 
of # 1 above, the VBA AMC should further 
develop the evidence in the case, to 
include requesting the veteran's service 
personnel records, to determine whether 
exposure to toxic chemicals in service 
can be confirmed.

3.  Request VA medical records from the 
Saginaw VAMC for the time period 
identified by the veteran in reply to the 
request in # 1 above OR, even if he does 
not reply, request the Saginaw VAMC 
records from September 2002 to the 
present.

4.  If the veteran returns the VA Form 
21-4142 for Dr. Casten's records, attempt 
to obtain those records for him.  Attempt 
to obtain any other treatment records 
which the veteran has provided sufficient 
information about.

5.  Schedule the veteran for a VA Joints 
examination.  The examiner should review 
all the evidence of record relevant to a 
back and right knee disability including 
service medical records showing a 
fracture to the distal right fibula and 
complaints of back pain; the private 
medical records showing treatment for a 
right knee disorder in the early 1990s; 
and the form filled out by Dr. Kimball, 
dated in February 2003, noting the 
history of a right fibula fracture in 
service and a diagnosis of lumbosacral 
strain and right knee degeneration.  In 
addition, Dr. K. stated, "Limp due to 
right knee aggravates and exacerbates low 
back and right S1 joint.  

The examiner should render a diagnosis of 
all right knee and back pathology found 
to be present.  The examiner should then 
render opinions on the following matters:

(a)  What is the likelihood (likely, 
unlikely, at least as likely as not) that 
a current right knee disorder, if any, is 
the result of a disease or injury shown 
by the service medical records, including 
a fracture of the distal fibula, as 
opposed to its being the result of some 
other cause or factor.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.) 

(b)  What is the likelihood (likely, 
unlikely, at least as likely as not) that 
a current back disorder, if any, is the 
same condition that resulted in 
complaints of back pain in service in the 
1960s as opposed to its being a separate 
disorder which is the result of some 
other cause or factor.

(c)  If the answer to (a) was "likely" 
or "at least as likely as not", then 
please provide an opinion on the 
following:  What is the likelihood 
(likely, unlikely, at least as likely as 
not) that a back disorder has been caused 
or aggravated by a right knee disorder as 
opposed its being due to some other cause 
or factor?  Concerning aggravation, 
temporary or intermittent flare-ups of 
symptoms of a condition, alone, do not 
constitute aggravation unless the 
underlying condition has worsened.  

The examiner must state a medical basis 
or provide a rationale for the opinions 
rendered.

6.  The veteran must be properly informed 
of his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report.

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if it is not, the VBA 
AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

8.  After undertaking any development 
deemed essential in addition to that 
specified above, to include the 
scheduling of a VA examination in 
connection with the lung condition claim, 
the VBA AMC should readjudicate the 
claims for service connection for 
residuals of a right knee injury, a back 
condition, and a lung condition.  

If the benefits requested on appeal are not granted, the VBA 
AMC should issue a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant actions taken on 
the claims for benefits, to include a summary of the evidence 
and applicable law and regulations pertinent to the claims 
currently on appeal.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


